DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).
It is suggested Applicant show microcapsules A and microcapsules B of different diameters in a color forming layer (as recited in claim 1) and the different layers (as recited in claim 9). Such drawings would greatly aid in examiner’s searching the prior art. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 12, 16, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsukahara et al. (JP 03-247484).
With respect to claim 1 Tsukahara et al. disclose a material for pressure measurement, comprising: 
a color forming layer that contains microcapsules A (“Crystal Violet Lactone Solution Encapsulate Microcapsules, page 9, line19 of the machine translation of Tsukahara et al.) encapsulating an electron-donating colorless dye precursor (“chromogenic kind, such as crystal violet lactone,” Tsukahara et al., col. 5, lines 37-38); and 
microcapsules B (“a solid wax intension microcapsule,” page 9, line 4 of the machine translation of Tsukahara et al., ) not encapsulating an electron-donating colorless dye precursor, wherein a volume standard median diameter D50A of the microcapsules A and a volume standard median diameter D50B of the microcapsules B satisfy Equation 1:
D50A<D50B			Equation 1 (“It is preferable that a desired size of the solid wax encapsulating microcapsule which is a tilt material of the present invention is larger than that of the pressure sensitive microcapsule which is co-existent. In particular, if large more than twice, a big effect will be exerted with a small addition amount,” Tsukahara et al., last paragraph on page 7 of the machine translation). 
With respect to claim 12, Tsukahara et al. disclose that the content of the microcapsules A and the microcapsules B in the color forming layer is 80% by mass to 97% by mass with respect to the total solid content of the color forming layer. Example 2 on page 10 of the machine translation of Tsukahara et al. discloses that the material includes 80 parts microcapsules A (“Crystal violet lactone) and 8 parts of microcapsules B (“solid wax”) which adds up to 88% of total solid content and falls into the recited range. Page 9, line 2, of the machine translation indicates that “part” represents “parts by weight.” 
With respect to claim 16 Tsukahara et al. disclose a material composition for pressure measurement, comprising: 
microcapsules A (“Crystal Violet Lactone Solution Encapsulate Microcapsules, page 9, line19 of the machine translation of Tsukahara et al.) encapsulating an electron-donating colorless dye precursor (“chromogenic kind, such as crystal violet lactone,” Tsukahara et al., col. 5, lines 37-38); and 
microcapsules B (“a solid wax intension microcapsule,” page 9, line 4 of the machine translation of Tsukahara et al., ) not encapsulating an electron-donating colorless dye precursor, wherein a volume standard median diameter D50A of the microcapsules A and a volume standard median diameter D50B of the microcapsules B satisfy Equation 1:
D50A<D50B			Equation 1 (“It is preferable that a desired size of the solid wax encapsulating microcapsule which is a tilt material of the present invention is larger than that of the pressure sensitive microcapsule which is co-existent. In particular, if large more than twice, a big effect will be exerted with a small addition amount,” Tsukahara et al., last paragraph on page 7 of the machine translation). 
With respect to claim 18, Tsukahara et al. disclose that the ration of the content of the microcapsules A to the content of the microcapsules B is 80 parts to 8 parts (Tsukahara et al., Example 2, pg. 9 of the machine translation) which 80/8 or 10/1. This falls within the recited range of 100/5 to 100/50 or 20/1 to 2/1. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Tsukahara et al. (JP 03-247484), as applied to claim 1 or 16 above, and further in view of Matsumoto et al. (WO 2009072427) and Sliwka et al. (DE 3512565).
With respect to claim 2, Tsukahara et al. disclose the claimed material for pressure measurement except that they are silent on the median diameter of the microcapsules A and the microcapsules B. However, Matsumoto et al. teach a material for pressure measurement including microcapsules encapsulating an electron-donating colorless dye precursor with a median diameter from 10 to 40 μm (Matsumoto et al., machine translation, pg. 6, first three paragraphs). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Matsumoto et al. with the material for pressure measurement disclosed by Tsukahara because it simply combining prior art elements according to known methods to yield predictable results. 
Sliwka et al. teach a pressure sensitive material including microcapsules containing color formers (Sliwka et al., machine translation paragraph [0029] and additional microcapsules not containing color formers (“spacer capsules,” paragraphs [0030] and [0035] of the machine translation of Sliwka et al.). Sliwka et al. further teaches that the average dimeter of the spacer capsules are 5 to 50 μm which falls in the disclosed range of 40 μm<D50B<150 μm. 
While it is recognized that “average” is not the same as “median” there would be considerable overlap between a group of microcapsules with an average diameter satisfying 40 μm<D50B<150 μm and a group of microcapsules with a median diameter satisfying 40 μm<D50B<150 μm. Thus, there does not appear to be any critical difference between the groups of diameters and the function of the resulting material would remain the same. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Sliwka et al. with the material for pressure measurement disclosed by Tsukahara because it simply combining prior art elements according to known methods to yield predictable results. 
With respect to claim 3, Tsukahara et al. is silent on the media diameter D50X of all particle contained in the color forming layer. However, Matsumoto et al. teach a material for pressure measurement including microcapsules encapsulating an electron-donating colorless dye precursor with a media diameter from 10 to 40 μm (Matsumoto et al., machine translation, pg. 6, first three paragraphs). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Matsumoto et al. with the material for pressure measurement disclosed by Tsukahara because it simply combining prior art elements according to known methods to yield predictable results.
Sliwka et al. teach a pressure sensitive material including microcapsules containing color formers (Sliwka et al., machine translation paragraph [0029] and additional microcapsules not containing color formers (“spacer capsules,” paragraphs [0030] and [0035] of the machine translation of Sliwka et al.). Sliwka et al. further teaches that the average dimeter of the spacer capsules are 5 to 50 μm which falls in the disclosed range of 40 μm<D50B<150 μm. 
While it is recognized that “average” is not the same as “median” there would be considerable overlap between a group of microcapsules with an average diameter satisfying 40 μm<D50B<150 μm and a group of microcapsules with a median diameter satisfying 40 μm<D50B<150 μm. Thus, there does not appear to be any critical difference between the groups of diameters and the function of the resulting material would remain the same. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Sliwka et al. with the material for pressure measurement disclosed by Tsukahara et al. because it simply combining prior art elements according to known methods to yield predictable results. 
It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Given the median diameter particle size taught by Matsumoto et al. 10 μm to 40 μm and the average particle size that can be in the range of 15 μm <D50X< 50 μm, taught by Sliwka et al., It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching to set the  median diameter of all particles  contained in the color forming layer to satisfy Equation 4: 
15 μm <D50X< 50 μm. 
With respect to claim 17, Tsukahara et al. disclose the claimed material composition for pressure measurement except that they are silent on the median diameter of the microcapsules A and the microcapsules B. However, Matsumoto et al. teach a material for pressure measurement including microcapsules encapsulating an electron-donating colorless dye precursor with a median diameter from 10 to 40 μm (Matsumoto et al., machine translation, pg. 6, first three paragraphs). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Matsumoto et al. with the material for pressure measurement disclosed by Tsukahara because it simply combining prior art elements according to known methods to yield predictable results. 
Sliwka et al. teach a pressure sensitive material including microcapsules containing color formers (Sliwka et al., machine translation paragraph [0029] and additional microcapsules not containing color formers (“spacer capsules,” paragraphs [0030] and [0035] of the machine translation of Sliwka et al.). Sliwka et al. further teaches that the average dimeter of the spacer capsules are 5 to 50 μm which falls in the disclosed range of 40 μm<D50B<150 μm. 
While it is recognized that “average” is not the same as “median” there would be considerable overlap between a group of microcapsules with an average diameter satisfying 40 μm<D50B<150 μm and a group of microcapsules with a median diameter satisfying 40 μm<D50B<150 μm. Thus, there does not appear to be any critical difference between the groups of diameters and the function of the resulting material would remain the same. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Sliwka et al. with the material for pressure measurement disclosed by Tsukahara because it simply combining prior art elements according to known methods to yield predictable results. 


Claims 4 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tsukahara et al. (JP 03-247484), as applied to claim 1 or 16 above, and further in view of Masuda et al. (JP 2004-000959). 
With respect to claim 4, Tsukahara et al. disclose the claimed material for pressure measurement except that they are silent on the coefficient of variation of particle size distribution of all particles contained in the color forming layer. However, Masuda et al. teach a pressure sensitive material (Masuda et al., paragraph [002]) which has a coefficient of variation of particle size distribution of 35% (Masuda et al., paragraph [0005]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Masuda et al. with the material for pressure measurement disclosed by Tsukahara et al. for the advantage of to make the particle size distribution uniform (about 35% or less in terms of the coefficient of variation), which is particularly useful in producing microcapsules for thermally expandable microcapsules and pressure-sensitive copying papers (Masuda et al., paragraph [0034]). 
With respect to claim 19, Tsukahara et al. disclose the claimed material composition for pressure measurement except that they are silent on the coefficient of variation of particle size distribution of all particles contained in the composition. However, Masuda et al. teach a pressure sensitive material (Masuda et al., paragraph [002]) which has a coefficient of variation of particle size distribution of 35% (Masuda et al., paragraph [0005]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Masuda et al. with the material composition for pressure measurement disclosed by Tsukahara et al. for the advantage of to make the particle size distribution uniform (about 35% or less in terms of the coefficient of variation), which is particularly useful in producing microcapsules for thermally expandable microcapsules and pressure-sensitive copying papers (Masuda et al., paragraph [0034]). 


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Tsukahara et al. (JP 03-247484), as applied to claim 1 above, and further in view of Watanabe et al. (JP 2009-019949). 
With respect to claim 8, Tsukahara et al. disclose the claimed material for pressure measurement except that they silent on the ratio of a number average wall thickness of the microcapsule A to the volume standard median diameter D50A of the microcapsule and a ratio of a number average wall thickness of the microcapsule B to the volume standard median diameterD50B  of the microcapsule B. However, Watanabe et al. teach a material for pressure measurement in which a ratio of the number average wall thickness of the microcapsules and the median diameter of the microcapsules can be 2.0 × 10-3 to 1.5 × 10-2 (Watanabe et al., paragraph [0048]) which overlaps with the claimed  range of 1.0x10-3 to 4.0x10-3. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Watanabe et al. to both microcapsules A and microcapsules B for the advantage of preventing leakage of the capsules which is a known problem in the art. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Tsukahara et al. (JP 03-247484), as applied to claim 1 above, and further in view of Macaulay (US4,977,131). 
With respect to clam 9, Tsukahara et al. disclose the claimed material for pressure measurement except that they are silent on the inclusion of an easy adhesion layer. However, Macaulay teach a pressure measurement material including a support 14, and an easy adhesion layer (i.e. “polyvinyl alcohol binder,” Macaulay, col. 5 , lines 12-15). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Macaulay with the material for pressure measurement disclosed by Tsukahara et al. because it is a simple matter of combining prior art elements according to known methods to yield predictable results (i.e. combining a known adhesive to achieve the known function of adhering a color forming layer to a support).

Claims 10-11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tsukahara et al. (JP 03-247484), as applied to claims 1 or 16 above, and further in view of Matsumoto et al. (US 2010/0184233).
With respect to claim 10, Tsukahara et al. discloses the claimed material for pressure measurement except for the microcapsules A including two types of microcapsules having different volume standard media diameters. However, Matsumoto et al. teach a similar material for pressure measurement in which a microcapsule liquid (A) is mixed with another microcapsule liquid (B) in which the second microcapsule liquid (B) is the same as microcapsule liquid (A) only with the 25 μm diameter microcapsules removed (Matsumoto et al, paragraphs [0099]-[0101]). Thus the volume standard median diameter of microcapsule liquid (B) would be different than that of microcapsule liquid (A). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Matsumoto et al. with the material for pressure measurement disclosed by Tsukahara et al. for the advantage of enabling identification of minute values of pressure with the material (Matsumoto et al., paragraph [0006]). 
With respect to claim 11, Tsukahara et al. discloses the claimed material for pressure measurement except for the microcapsules including at least two types of microcapsules having volume standard media diameters D50A1 and D50A2. However, Matsumoto et al. teach a similar material for pressure measurement in which a microcapsule liquid (A--with diameter D50A1) is mixed with another microcapsule liquid (B--with diameter D50A2) in which the second microcapsule liquid (B) is the same as microcapsule liquid (A) only with the 25 μm diameter microcapsules removed (Matsumoto et al, paragraphs [0099]-[0101]). Thus the volume standard median diameter of microcapsule liquid (B) would be different than that of microcapsule liquid (A). 
Or, alternatively, 
Matsumoto et al. teach a similar material for pressure measurement in which a microcapsule liquid (A--with diameter D50A2) is mixed with another microcapsule liquid (B--with diameter D50A1) in which the second microcapsule liquid (B) is the same as microcapsule liquid (A) only with the 25 μm diameter microcapsules removed (Matsumoto et al, paragraphs [0099]-[0101]). Thus the volume standard median diameter of microcapsule liquid (B) would be different than that of microcapsule liquid (A). 
Note, the limitation in the last paragraph of claim 11 is conditional on the relationship that D50A1>D50A2. When interpreting Tsukahara et al. in one of the above interpretations, the relationship, D50A1<D50A2, will apply and then the last limitation of claim 11 is not required by the claim. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Matsumoto et al. with the material for pressure measurement disclosed by Tsukahara et al. for the advantage of enabling identification of minute values of pressure with the material (Matsumoto et al., paragraph [0006]). 
With respect to claim 20, Tsukahara et al. discloses the claimed material composition for pressure measurement except for the microcapsules A including two types of microcapsules having different volume standard media diameters. However, Matsumoto et al. teach a similar material for pressure measurement in which two types of microcapsules having different volume standard media diameters D50A are contained as the microcapsules A. Matsumoto et al. disclose a second microcapsule liquid (B) that is the same as a microcapsule liquid (A) only with the 25 μm diameter microcapsules removed (Matsumoto et al, paragraphs [0099]-[0101]). Thus the volume standard median diameter of microcapsule liquid (B) would be different than that of microcapsule liquid (A). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Matsumoto et al. with the material composition for pressure measurement disclosed by Tsukahara et al. for the advantage of enabling identification of minute values of pressure with the material composition (Matsumoto et al., paragraph [0006]). 


Claims 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Tsukahara et al. (JP 03-247484), as applied to claim 1 above, and further in view of Watanabe et al. (JP 2009-019949), Matsumoto et al. (US 2010/0184233), and Macaulay (US 4,977,131). 
With respect to claim 13, Tsukahara et al. disclose the claimed material for pressure measurement except that they are silent on the ratio of a number of average wall thickness to the standard media diameter of the microcapsules, except for the microcapsules A having two types of microcapsules with different media diameters, and except for the easy adhesion layer. 
Tsukahara et al. further disclose that the content of the microcapsules A and the microcapsules B in the color forming layer is 80% by mass to 97% by mass with respect to the total solid content of the color forming layer. Example 2 on page 10 of the machine translation of Tsukahara et al. discloses that the material includes 80 parts microcapsules A (“Crystal violet lactone) and 8 parts of microcapsules B (“solid wax”) which adds up to 88% of total solid content and falls into the recited range. Page 9, line 2, of the machine translation indicates that “part” represents “parts by weight.” 
Watanabe et al. teach a material for pressure measurement in which a ratio of the number average wall thickness of the microcapsules and the median diameter of the microcapsules can be 2.0 × 10-3 to 1.5 × 10-2 (Watanabe et al., paragraph [0048]) which overlaps with the claimed  range of 1.0x10-3 to 4.0x10-3. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Watanabe et al. to both microcapsules A and microcapsules B for the advantage of preventing leakage of the capsules which is a known problem in the art. 
Matsumoto et al. teach a similar material for pressure measurement in which a microcapsule liquid (A--with diameter D50A1) is mixed with another microcapsule liquid (B--with diameter D50A2) in which the second microcapsule liquid (B) is the same as microcapsule liquid (A) only with the 25 μm diameter microcapsules removed (Matsumoto et al, paragraphs [0099]-[0101]). Thus the volume standard median diameter of microcapsule liquid (B) would be different than that of microcapsule liquid (A). 
Or, alternatively, 
Matsumoto et al. teach a similar material for pressure measurement in which a microcapsule liquid (A--with diameter D50A2) is mixed with another microcapsule liquid (B--with diameter D50A1) in which the second microcapsule liquid (B) is the same as microcapsule liquid (A) only with the 25 μm diameter microcapsules removed (Matsumoto et al, paragraphs [0099]-[0101]). Thus the volume standard median diameter of microcapsule liquid (B) would be different than that of microcapsule liquid (A). 
Note, the limitation in the last paragraph of claim 11 is conditional on the relationship that D50A1>D50A2. When interpreting Tsukahara et al. in one of the above interpretations the relationship, D50A1<D50A2, will apply and then the last limitation of claim 11 is not required by the claim. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Matsumoto et al. with the material for pressure measurement disclosed by Tsukahara et al. for the advantage of enabling identification of minute values of pressure with the material (Matsumoto et al., paragraph [0006]). 
With respect to claim 15, Tsukahara et al. disclose the claimed material set except that they do not explicitly state that the disclosed material for pressure measurement is used with a color developing material having a color develop layer containing an electron-accepting compound. However, Tsukahara et al. disclose that it is known in the prior art to use a material for measuring pressure in a set with a color developing material having a color developer layer containing an electron-accepting compound (pg. 3, paragraph 8 of the machine translation of Tsukahara et al.).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the prior art teaching of Tsukahara et al. with the material for pressure measurement disclosed by Tsukahara et al. because it is an obvious matter of combining prior art elements according to known methods to yield predictable results.


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Tsukahara et al. (JP 03-247484). 
With respect to claim 14, Tsukahara et al. disclose the claimed material set except that they do not explicitly state that the disclosed material for pressure measurement is used with a color developing material having a color develop layer containing an electron-accepting compound. However, Tsukahara et al. disclose that it is known in the prior art to use a material for measuring pressure in a set with a color developing material having a color developer layer containing an electron-accepting compound (pg. 3, paragraph 8 of the machine translation of Tsukahara et al.).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the prior art teaching of Tsukahara et al. with the material for pressure measurement disclosed by Tsukahara et al. because it is an obvious matter of combining prior art elements according to known methods to yield predictable results.

Allowable Subject Matter
Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 5 has been indicated as containing allowable subject matter primarily for when in a case of color formation, a density exceeding 0.02 is obtained as a density difference AD1 obtained by subtracting a density before applying a pressure from a density after color formation by applying a pressure at 0.01 MPa in combination with the two different types of microcapsules recited in claim 1. 
Claim 6 has been indicated as containing allowable subject matter primarily for the density difference AD2, which is obtained in such a manner that a color developing material having a color developer layer containing an electron-accepting compound is superimposed on the color forming layer so that the color developer layer having the same area as that of the color forming layer is brought into contact with the color forming layer, and a color forming density before scratching is subtracted from a color forming density after repeatedly scratching the color forming layer twenty times against the color developing material, is 0.02 or less in combination with the two different types of microcapsules recited in claim 1.
Claim 7 has been indicated as containing allowable subject matter primarily for when in a case of color formation, a density exceeding 0.02 is obtained as a density difference AD 1 obtained by subtracting a density before applying a pressure from a density after color formation by applying a pressure at 0.01 MPa in combination with the two different types of microcapsules recited in claim 1. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Brockett et al. (US 3,738,857) is cited to show another material for pressure measurement including a color forming layer that contains microcapsules encapsulating an electron-donating colorless dye precursor; and microcapsules B not encapsulating an electron-donating colorless dye precursor, wherein a volume standard median diameter D50A of the microcapsules A and a volume standard median diameter D50B of the microcapsules B satisfy D50A<D50B.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J COLILLA whose telephone number is (571)272-2157.  The examiner can normally be reached Mon.-Fri., 7:15 AM-4:45 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Hodge can be reached at 571-272-2097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	
/DANIEL J COLILLA/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        May 20, 2021